Name: 78/294/EEC: Commission Decision of 28 February 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system'
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  tariff policy;  natural and applied sciences;  information technology and data processing;  mechanical engineering
 Date Published: 1978-03-16

 Avis juridique important|31978D029478/294/EEC: Commission Decision of 28 February 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system' Official Journal L 074 , 16/03/1978 P. 0039 - 0039 Greek special edition: Chapter 02 Volume 6 P. 0140 COMMISSION DECISION of 28 February 1978 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as "Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system" (78/294/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 4 November 1977, the Belgian Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system" should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all of the Member States met on 17 February 1978 within the Committee on Duty Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is specially designed for data acquisition, display and analysis in the nuclear field, and in particular for the dosimetry of neutrons of fast breeder reactors ; whereas these special characteristics render it an instrument suitable for pure scientific research ; whereas it must thus be considered to be a scientific instrument; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus capable of use for the same purpose is currently manufactured in the Community, HAS ADOPTED THIS DECISION: Article 1 1. The apparatus described as "Scorpio System 3000 multi-unibus disk-based multichannel analyzing computer system" must be considered to be a scientific apparatus. 2. The conditions referred to in Article 3 (1) (b) of Regulation (EEC) No 1798/75 for admission free of Common Customs Tariff duties of the scientific apparatus described in paragraph I are not fulfilled. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.